 Case: 1:19-cv-00066-SNLJ Doc. #: 36 Filed: 07/07/20 Page: 1 of 3 PageID #: 739




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

AUTO-OWNERS INSURANCE COMPANY,                   )
                                                 )
       Plaintiff,                                )      Case No: 1:19-CV-00066-SNLJ
                                                 )
v.                                               )
                                                 )
BLAIR LEASING, LLC,                              )
                                                 )
      Defendant.                                 )
____________________________________/            )
                                                 )
BLAIR LEASING, LLC,                              )
                                                 )
       Counter-Plaintiff,                        )
                                                 )
v.                                               )
                                                 )
AUTO-OWNERS INSURANCE COMPANY,                   )
                                                 )
      Counter-Defendant.                         )
____________________________________/            )

        DEFENDANT/COUNTER-PLAINTIFF’S DAUBERT MOTION TO
              EXCLUDE TESTIMONY OF JOHN D. LAVIN

       COMES NOW Defendant/Counter-Plaintiff Blair Leasing, LLC, by and through

the undersigned Counsel, and, pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), respectfully moves this Court for an Order

excluding the testimony, in whole or in part, of Plaintiff/Counter-Defendant Auto-Owners

Insurance Company’s designated expert, John D. Lavin.

       As required by Local Rule 7 – 4.01 of the Local Rules of the Eastern District of

Missouri, the factual and legal grounds for this Motion are set forth in Defendant/Counter-

Plaintiff’s Memorandum of Law in Support of its Daubert Motion to Exclude the
 Case: 1:19-cv-00066-SNLJ Doc. #: 36 Filed: 07/07/20 Page: 2 of 3 PageID #: 740




Testimony of John D. Lavin. Additionally, Plaintiff/Counter-Defendant hereby adopts and

incorporates as if fully set forth herein said Memorandum of Law in support of the instant

Motion, which is filed contemporaneously herewith.

       WHEREFORE, based upon the argument and law presented in the

contemporaneously filed Memorandum of Law, as well as the evidence attached thereto,

Defendant/Counter-Plaintiff requests the Court enter an Order excluding the testimony of

John D. Lavin at the time of trial.

                                         Respectfully submitted,

                                         /s/ J. Drew Houghton
                                         J. DREW HOUGHTON, MBN 18080 OK
                                         LARRY E. BACHE, JR., MBN 91304 FL
                                         MERLIN LAW GROUP, P.A.
                                         One Leadership Square
                                         211 N. Robinson, Suite 210
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 218-1105
                                         Facsimile: (405) 218-1106
                                         Email: dhoughton@merlinlawgroup.com
                                         Email: lbache@merlinlawgroup.com
                                         Attorneys for Blair Leasing, LLC




                                            2
Case: 1:19-cv-00066-SNLJ Doc. #: 36 Filed: 07/07/20 Page: 3 of 3 PageID #: 741




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 7th of July, 2020, a true and correct copy of the
foregoing was served via CM/ECF upon:
BROWN & JAMES, P.C.
Bradley R Hansmann, Esq.
Travis S. McDonald, Esq.
800 Market Street
Suite 1100
St. Louis, MO 63101
Email: bhansmann@bjpc.com
Email: tmcdonald@bjpc.com
Attorneys for Auto-Owners Insurance Company

                                             /s/ J. Drew Houghton
                                             J. Drew Houghton




                                         3
